Citation Nr: 0816270	
Decision Date: 05/16/08    Archive Date: 05/23/08	

DOCKET NO.  03-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for left knee disability, to include as secondary to right 
knee disability.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for low back disability, to include as secondary to right 
knee disability.

4.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
right knee disability.

5.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for right hip disability, to include as secondary to right 
knee disability.

6.  Entitlement to service connection for right hip 
disability, to include as secondary to service-connected 
right knee disability.

7.  Entitlement to an evaluation in excess of 30 percent for 
postoperative right knee instability.  

8.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis with limited motion.  
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The veteran testified at an October 2007 hearing before the 
undersigned.  A transcript of this hearing is associated with 
the claims folder. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Service connection for a left knee disability was denied 
by the Board in an unappealed decision dated in September 
1990.

3.  Service connection for low back disability was denied by 
the Board in an unappealed decision dated in September 1990; 
subsequent unappealed RO rating decisions in October 1999 and 
April 2000 held that new and material evidence had not been 
submitted to reopen the claim for service connection for low 
back disability.   

4.  Service connection for right hip disability was denied by 
the RO in unappealed rating decisions issued in October 1999 
and April 2000.
 
5.  Evidence received since the September 1990 Board decision 
and April 2000 RO rating decision includes evidence which is 
not cumulative or redundant of the evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for left knee low back, and right hip 
disabilities.  

6.  The preponderance of the competent clinical evidence and 
opinions on file shows that the veteran's left knee, low 
back, and right hip disabilities were first diagnosed many 
years after service discharge; the evidence does not 
establish that any current left knee, low back, or right hip 
disabilities were caused or worsened by either service or a 
service-connected right knee disability.

7.  The veteran's right knee has severe instability and 
arthritis with painful motion, but no evidence on file 
reveals that right knee flexion is limited to 30 degrees or 
more.

8.  During periods of flare-up, the veteran's right knee 
extension is limited to no more than 10 degrees.    


CONCLUSIONS OF LAW

1.  The evidence submitted since the Board September 1990 
decision denying entitlement to service connection for a left 
knee disability is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 
2002); 38 C.F.R. § 3.156.

2.  The evidence submitted since the RO's April 2000 decision 
denying entitlement to service connection for low back and 
right hip disabilities is new and material and the claims are 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 
2002); 38 C.F.R. § 3.156.

3.  Disabilities of the low back, left knee, and right hip 
were not incurred or aggravated in military service, and are 
not secondary to or aggravated by other service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).  

4.  The criteria for an evaluation in excess of 30 percent 
for right knee instability, and an evaluation in excess of 
10 percent for arthritis with limited flexion have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71 
Plate II, Diagnostic Codes 5003, 5010, 5257, 5261 (2007); 
VAOPGCPREC 23-97, 9-98.  

5.  The criteria for a separate 10 percent disability 
evaluation for arthritis of the right knee with limited 
extension have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71 Plate II, Diagnostic Codes 5003, 5010, 5261 
(2007); VAOPGCPREC 23-97, 9-98, 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform a claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim;  (2) inform the claimant 
about the information and evidence that VA will seek to 
provide;  (3) inform the claimant about the information and 
evidence that the claimant is expected to provide;  and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court further held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

The veteran was provided formal VCAA notice initially in 
January 2003, prior to the issuance of the adverse rating 
decisions now on appeal.  This notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised to submit any relevant evidence in 
his possession.  He was specifically advised to provide 
evidence of current disability, and to provide medical 
records or medical opinions demonstrating a causal 
relationship between any associated disability and his 
service-connected disability.  Further, he was specifically 
advised to substantiate a claim for increase, it was 
necessary to provide evidence demonstrating that his service-
connected disability had increased in severity in terms of 
persistent or recurring symptoms.  He was subsequently 
provided additional VCAA notice in April 2003 and again in 
March 2006.  All known available evidence has been collected 
for review, including the service medical records, all 
records of the veteran's treatment and evaluation by VA, and 
the veteran has been provided multiple VA examinations which 
are adequate for rating purposes.  In March 2006, the veteran 
specifically wrote that he had no further evidence to submit.  

The Board notes that the US Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008) clarified VA's notice obligations in 
increased rating claims.  Although the multiple VCAA  notices 
on file may not include the specificity requirements newly 
announced in that case, the Board notes that the veteran's 
claim for increase with respect to his right knee has now 
been in appellate status for over five years during which 
time he has been provided multiple rating decisions and 
Statements of the Case which include all of the relevant 
rating criteria which spell out in detail the requirements 
for increased evaluations for service-connected knee 
disability.  Furthermore, the veteran has also had the 
assistance of a veterans service organization at all times 
during the pendency of this lengthy appeal.  

The veteran's multiple written arguments and testimony before 
the undersigned in October 2007 certainly demonstrates that 
he has actual knowledge of the requirements for increased 
evaluation for knee disability in that he has argued that he 
meets criteria for higher evaluations.  Specifically, the 
veteran's representative identified the diagnostic 
requirements for rating knee disabilities under Diagnostic 
Code 5257 and he reported that his knee mobility had 
worsened.  Right knee range of motion has been clinically 
examined during various VA examinations, and the veteran is 
certainly on notice and must by now understand that range of 
motion of that knee is an essential element in accordance 
with the governing rating criteria for assignment of 
compensable disability evaluations.  

The Board concludes that any reasonable person could be 
expected to understand the requirements for an increased 
evaluation for the right knee disability at issue.  Under 
these circumstances, the Board can find no prejudice to the 
veteran in proceeding to a decision on the merits rather than 
again remanding this claim simply to provide the veteran with 
more specific definitional notice with respect to gaining 
increased evaluations for his service-connected right knee.  
See Sanders v. Nicholson, 487 Fed. 3d 881, 889 (Fed. Cir. 
2007).  Under all the circumstances, the Board finds that 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection -Low Back, Left Knee, Right Hip

With regard to claims for service connection for disabilities 
of the low back, left knee, and right hip secondary to or 
aggravated by the veteran's service-connected right knee 
disability, the Board notes that each of these claims is the 
subject of prior final denials.  Claims for service 
connection for disabilities of the left knee and low back 
secondary to service-connected disability were denied by the 
Board in a final decision issued in September 1990.  In 
subsequent rating actions in October 1999 and April 2000, the 
RO denied service connection for right hip disability and 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for a low back 
disability.  The veteran was fully notified of his appellate 
rights at the time the 1990 Board decision and 1999 and 2000 
rating decisions were issued.  However, he did not thereafter 
perfect an appeal of either the Board decision or subsequent 
rating actions.  Accordingly, those decisions became final.  

Thereafter, the veteran filed another claim for service 
connection for these disabilities.  In rating decisions 
issued in March 2003 and February 2005, the RO found that the 
veteran had failed to submitted new and material evidence to 
reopen his claims for service connection.  It is noteworthy, 
however, that all subsequent Statements of the Case issued by 
the RO have addressed these claims on the merits, without 
reference to the requirement for new and material evidence, 
and without discussion of the laws and regulations applicable 
to such claims.  Indeed, although the RO found that new and 
material evidence with respect to these three claims had not 
been submitted, the RO subsequently referred these claims for 
VA examinations with a review of the claims folder and a 
request for clinical opinions, consistent with VCAA at 
38 U.S.C.A. § 5103A(d), action which is more consistent with 
a finding that these claims had been reopened for 
consideration on the merits.  

The Board notes that evidence added to the claims folder 
since the time of the prior final denials includes two pages 
of VA outpatient treatment records in October 2003 and 
June 2004, each of which suggests the possibility that 
additional orthopedic disability might be attributable to the 
veteran's service-connected right knee disability.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board finds that the October 2003 and June 2004 are new 
and material evidence with respect to the issues now pending 
in that these records were not of record at the time of the 
promulgation of the prior decisions.  Furthermore, these 
records relate to an unestablished fact necessary to 
substantiate those claims.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  Accordingly, the Board 
finds that are is sufficient evidence to reopen these claims.  
The claims for service connection for left knee, low back, 
and right hip disabilities are reopened.   

Having reopened the claims, the Board these claims will be 
address on the merits based upon all of the evidence on file.  
Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which is shown to have become manifest to a 
compensable degree to within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharged, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  This is referred to as secondary service 
connection.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury, unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b).  Although this latter regulation with respect to 
aggravation theory became effective in October 2006 during 
the pendency of this appeal, the veteran cannot be prejudiced 
by the Board's consideration of this amendment in the first 
instance because it is a codification of an interpretation of 
existing law as announced by the Court in Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

Although the veteran has long claimed entitlement to 
secondary service connection for additional orthopedic 
disability attributable to his service-connected right knee 
disability, he has during the pendency of the appeal, also 
suggested that perhaps he directly injured his low back at 
the time of his right knee injury during service.  In the 
alternative, he has asserted that his service-connected right 
knee disability results in an antalgic gait or otherwise 
compromised body mechanics which have directly caused 
additional impairment to his low back, left knee, and right 
hip.  

The veteran's service medical records show that the veteran 
injured his right knee during service in 1968.  There are 
considerable records reflecting evaluation and treatment of 
the right knee.  None of these records show or suggest that 
this injury was incurred in combat with the enemy.  See 
38 U.S.C.A. § 1154(b) (West 2002).  There is additionally no 
suggestion that any records reflecting treatment for this or 
any other service related injuries are unavailable or missing 
from the evidence on file.  Careful review of the service 
medical records fails to reveal any complaints, findings, 
treatment or diagnosis of associated injury to the low back, 
or the left knee or right hip at any time during service.  
The January 1969 physical examination for separation noted 
that the spine and other musculoskeletal functions to be 
normal.  The only noted abnormality was reference to the 
right knee medial meniscectomy performed in 1968.  

The veteran filed his initial claim for VA disability 
compensation shortly after separation, and this claim did not 
include any application for benefits for the low back, left 
knee or right hip.  The March 1970 VA examination immediately 
following service only involved the knee and there were no 
complaints or findings with respect to other orthopedic 
problems.  Service connection for the postoperative right 
knee was granted.  

Subsequent VA examination in January 1988 specifically noted 
that the veteran's gait was normal.  The right knee had no 
crepitus, effusion or inflammation and X-ray study, 18 years 
after service, was only suggestive of "mild osteoarthritis."  
The diagnosis from examination was mild ligamentous laxity.  
It was at this time that the veteran first complained of 
sharp lower back pain, but he also complained of pain of both 
ankles, toes of the right foot, both knees, and in the back 
of the neck running down the right arm.  

The veteran was again examined shortly thereafter in 
March 1988.  At that time, his walking gait was again noted 
to be normal.  The spine had a normal contour with no list 
and no paravertebral muscle spasm.  The ankles had no 
swelling or hypertrophy or instability, nor was there any 
deformity of the feet or toes.  As diagnosed two months 
earlier, the right knee was noted to have minimal arthritis 
and mild anterior cruciate laxity.  X-ray studies of the 
lumbosacral spine at this time noted mild to moderate 
spondylosis with hypertrophic marginal spurs arising from L3 
and L4, and the disc space between these two vertebrae were 
minimally narrowed.  X-ray studies of the left knee and 
ankles were essentially negative.  

During a January 2000 VA examination, the veteran was noted 
to walk with a limp.  There was 10 degrees of varus deformity 
on weight bearing.  X-ray studies revealed only moderate 
arthritic changes, which were more marked in the 
patellofemoral compartment.  The doctor also reported that 
right cruciate ligament instability remained "mild."  

VA outpatient treatment records from December 2002 note 
continuing treatment for the veteran's multiple joint 
arthritis, and note a diagnostic history of osteoarthritis 
for almost 20 years.  At this time, there was considerable 
tenderness and limitation of motion in the cervical region, 
and all movements of the neck were restricted.  There was 
also tenderness in the low back and lumbosacral level.  

VA examination in January 2003 noted the veteran's complaints 
of the right knee feeling unstable and painful with stiffness 
in the morning and his apparent report that this had "been 
going on for the last 10 years or so and now getting worse."  
He was using a knee brace.  It was also noted that he had 
back trouble going on "for many years."  The veteran was 
noted to be 5'8" tall and 210 pounds.  The right knee was in 
15 degrees of varus while weightbearing.  Previous X-ray 
studies were noted to show degenerative disc disease at 
multiple levels.  It was this physician's opinion that the 
veteran's low back disorder was attributable to his 
degenerative disc disease and was not secondary to the 
service-connected right knee condition.  

Multiple VA X-ray studies were taken in November 2002 which 
were interpreted as showing prominent degenerative changes in 
the mid and lower cervical spine with straightening of the 
normal curvature secondary to underlying degenerative 
changes.  The cervical spine had multilevel disc narrowing 
with osteophytes.  The lumbosacral spine had prominent 
degenerative changes at multiple levels, most severe at L5-
S1.  X-ray studies of both shoulders also revealed mild 
degenerative joint disease bilaterally.  X-ray studies of 
both hips also showed minimal degenerative changes with mild 
joint compartment narrowing bilaterally.  

In April 2003, the veteran was seen as an outpatient in the 
VA endocrinology department, and he reported a recent VA 
examination in Detroit which resulted in a finding that his 
right knee problem had not caused his back problems, and he 
requested a specialist consultation to address this question.  
Several months later in September 2003, the veteran again is 
noted to have requested a clinical opinion supporting a 
possible relationship of current back pain to old knee damage 
and injury.  

In October 2003, the veteran was seen as part of ongoing 
outpatient treatment in a rheumatology department which noted 
the veteran's complaints of low back and bilateral knee pain 
with significant pain medication.  It was therein noted that 
chronic low back pain "may have occurred at time of injury 
while in service or as a result of abnormal gait after 
documented knee injury."  It was also noted that "left knee 
may have declined in physical condition secondary to 
compensatory use for right knee."  

The veteran was provided a VA examination of the spine in 
February 2004.  It was noted that he was employed in a job 
that involved some driving and lifting and walking.  Upon 
examination, it was noted that he was somewhat overweight and 
walked with a mild antalgic gait with some weight shift on 
his left side.  Equilibrium was still reported as normal and 
there was no scoliosis with a normal spinal lordotic curve.  
Muscle tone was good without atrophy.  In addition to 
reporting the results of current examination, this physician 
wrote that the veteran's posture was good but that his gait 
was mildly antalgic.  It was his opinion that the veteran's 
gait changes, whether from service-connected right knee or 
not, had not aggravated his back condition.  Back 
symptomatology and limitation of motion was causally due to 
the pathologic changes in his spine.  

In June 2004, a routine outpatient treatment record from the 
Ann Arbor Pain Clinic noted that the veteran had been 
scheduled for lumbar spine injections for pain relief and 
provided multiple other pain medications.  This note also 
states that the veteran had chronic low back pain "which may 
have been caused by a gait deviation secondary" to his right 
knee disability.  There are during this period of time 
multiple other outpatient treatment records which note that 
the veteran was advised on many occasions that reducing his 
weight would assist in decreasing stress on multiple joints 
and might reduce chronic pain levels.  

In January 2005, the veteran was provided a VA examination 
which included a review of his claims folder.  The veteran's 
medical history was discussed.  Current X-ray studies were 
reported to reveal that both ankles were normal, the right 
knee had marked arthritis, but the left knee had only mild 
arthritis, and X-rays of the right hip were normal.  This 
doctor wrote that it was not likely that the veteran's left 
knee, right hip and bilateral ankle complaints were either 
caused or aggravated by his service-connected right knee 
disability.  After receiving a request to specific questions 
posed in response to the veteran's pending claims, the claims 
folder was referred back to this examining physician for 
review and the production of a supplemental report.  

In March 2006, the physician who had examined the veteran the 
previous year reviewed the record and again wrote that it was 
her medical opinion that the veteran's degenerative disc 
disease of the lumbar spine was neither caused or aggravated 
by an altered gait due to right knee disability.  She listed 
a series of medical records which she felt relevant and 
stated that the basis of her opinion was that the veteran was 
somewhat overweight and that his gait alteration was very 
minimal due to minor shortening of the right lower limb 
incidental to varus deformity.  She further wrote that the 
veteran had also manifested a degree of varus deformity of 
both knees and that these were all developmental changes 
which resulted in degenerative changes without any 
relationship or cause from the veteran's right knee.  She 
further reported that degenerative changes in the veteran's 
spine were widespread in all areas which was consistent with 
a man of his age and structure.  The ankles had no orthopedic 
or traumatic pathology and complaints were only subjective.  
Similarly, complaints of right hip pain were also subjective 
without any musculoskeletal pathology identified.  She 
finally wrote that historically, the veteran had early 
complaints with respect to his right knee but only 
occasionally mentions subjective complaints regarding his 
back, ankles and hips.  

After careful consideration of all of the evidence, written 
statements and testimony of the veteran in this appeal, the 
Board concludes that a clear preponderance of the evidence of 
record is against the veteran's claims for service connection 
for disabilities of the low back, right hip and left knee as 
either secondary to or aggravated by his service-connected 
postoperative right knee.  There are on file multiple 
competent clinical opinions which are against these claims 
from March 1988, January 2003, February 2004, and 
January 2005, with an addendum to the latter opinion 
providing an expanded rationale in March 2006.  Although some 
earlier opinions do not provide much in the way of 
explanation, they must be accepted, in the absence of 
contrary clinical opinions, at face value.  

Consistent with the most recent statement of rationale 
provided in March 2006, it is noteworthy that the veteran has 
consistently been noted as overweight and that his gait 
alteration is very minimal due to mild shortening of his 
right lower limb incidental to varus deformity.  A detailed 
review of the record reveals that notations of a minimally 
altered gait do not routinely appear in the clinical record 
until the year 2000, long after degenerative disc disease of 
the lumbar spine had been clinically established.  

The Board also notes that examinations on file reveal right 
knee varus deformity of 10 degrees in 2000, 15 degrees of 
varus deformity in both January 2003 and February 2004, and 
20 degrees most recently in January 2005.  Additionally, the 
most recent examiner has indicated that the left knee has 
some smaller degree of varus deformity as well.  The point 
here is that the veteran's right knee collective disability 
has only shown to become severe in nature since around 2002, 
and by this time, degenerative disc disease of both the 
lumbar (and cervical) spine were well established.  

It is noteworthy that more recent X-ray studies of the hips 
have been interpreted as revealing bilaterally equal minimal 
degenerative changes, or bilaterally normal, neither of which 
supports a finding that right hip disability is caused or 
aggravated by the veteran's postoperative right knee.  
Additionally, and consistent with the clinical rationales 
provided, it is clear that the veteran has over his lifetime 
manifested multijoint arthritis involving the cervical spine 
and both shoulders, and there is no evidence or argument 
supporting a finding that arthritis in these areas could be 
caused or aggravated by an antalgic gait attributable to a 
postoperative right knee.  In short, every clinical opinion 
on file is against the veteran's claims for service 
connection for additional orthopedic disability attributable 
to his service-connected right knee.  

The only competent medical evidence on file arguably 
supportive of the veteran's claims for secondary service 
connection or aggravation are two outpatient treatment 
records which suggest that the veteran's chronic low back 
pain and left knee "may have been caused" by a gait deviation 
or altered body mechanics.  However, these outpatient 
treatment records only suggest the possibility of a causal 
connection, but they do not support any degree of probability 
of such causal connection.  They are, in essence, purely 
speculative in nature.  

The evidence shows that, while the veteran was actively 
seeking positive opinions from VA clinicians in support of 
his pending claims, no clinician provided him with a 
statement which suggested that such causal connection was at 
least as likely as not, or even probable.  There is certainly 
no indication that either outpatient treatment record 
(suggesting the possibility of a causal connection) was 
written by a clinician who had access to and reviewed the 
veteran's entire clinical history, including a history which 
did not show a mildly antalgic gait commencing until 
approximately 2000, over 30 years after he was separated from 
military service, and multi joint arthritis long preexisting 
this mildly antalgic gait.  

Further, there is no competent evidence that any current left 
knee, low back, or right knee disability incurred during 
service or that arthritis of the left knee, low back, or 
right hip, was initially manifested within a year of the 
veteran's separation from active duty.  Although the veteran 
is certainly competent to provide a physical description of 
his own subjectively experienced symptoms of disability, he 
certainly lacks the requisite medical expertise to provide a 
competent clinical opinion that he has additional orthopedic 
disability attributable to his service-connected right knee 
or that his current left knee, low back, and/or right hip 
disabilities are etiologically related to his active military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran has sought service connection for 
additional orthopedic disabilities attributable to his 
service-connected right knee since 1987.  Previous rating 
decisions and a Board decision and VCAA notice have informed 
him that the evidence necessary to substantiate his claim 
would be competent clinical opinions supporting that claim.  
At no time has the veteran ever provided a competent clinical 
opinion of any kind supportive of these claims.  Based on the 
foregoing, the Board concludes that service connection for 
left knee, low back, and right disabilities is not warranted.  


Increased Ratings - Right Knee

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria for that 
rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of all or 
part of the necessary bones, joints, and muscles, or 
associated structures, or due to deformity, adhesions, 
defective innervation, or to other pathology, or due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of the rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
evaluations based upon functional loss due to pain on use, or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
4 Vet. App. 202 (1995).  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  

Normal range of motion of the knee is from 0 degrees fully 
extended to 140 degrees fully flexed.  38 C.F.R. § 4.71a, 
Plate II.  

The veteran's right knee has, during the pendency of this 
appeal, been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for recurrent subluxation or lateral instability.  
Instability which is slight warrants a 10 percent evaluation, 
which is moderate warrants a 20 percent evaluation, and which 
is severe warrants a 30 percent evaluation.  

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides a 10 percent 
evaluation with flexion limited to 45 degrees, and a 
20 percent evaluation for flexion limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 provides a 10 percent 
evaluation for extension limited to 10 degrees, and a 
20 percent evaluation for extension limited to 15 degrees.  

VA General Counsel issued a Precedential Opinion in July 1997 
which held that a claimant who had arthritis and instability 
of the knee might be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 23-97.  When the knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero percent rating under Diagnostic 
Codes 5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) to obtain a separate 
rating, if arthritis is clinically demonstrated.  In 
August 1998, VA General Counsel issued VAOPGCPREC 9-98.  
Referring to Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991) General Counsel found that even if a claimant 
technically had full range of motion, but motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and § 4.59 would be available, if 
arthritis was clinically demonstrated.  

The veteran contents that his right knee disabilities are 
more severe than currently rated warranting an increased 
rating.  He has been in receipt of a 30 percent evaluation 
under Diagnostic Code 5257 from November 2002, and a separate 
10 percent evaluation for arthritis with painful motion from 
January 2000.  

In December 2002, the veteran filed a claim for an increased 
rating for his right knee disability.  In connection with his 
claim, he was afforded a January 2003 VA examination.  The 
report of this examination notes that the veteran was 
overweight and walked with a mildly antalgic gait.  The right 
knee was in 15 degrees of varus while weightbearing.  
Squatting was difficult due to pain.  There was some 
swelling.  The mediolateral ligament was stable, but the 
anteroposterior movement was loose, and Lachman's test was 
positive.  Range of motion was from 0 to 120 degrees with 
complaints of pain.  Quadriceps muscle tone was moderate.  X-
ray revealed degenerative arthritis with some varus deformity 
and narrowing of joint space.  

Subsequent VA X-ray studies dated in September 2003 
demonstrated moderate degenerative changes involving the 
medial and patellofemoral compartments of the right knee.  
Otherwise, the studies were considered normal.  

A January 2005 VA examination revealed 20 degrees of varus 
deformity.  The knee had effusion with crepitation on 
movement.  Patellar compression was painful and range of 
motion was from 5 to 105 degrees with complaint of pain at 
the end of motion.  Quadriceps muscle tone remained moderate 
and anteroposterior movement remained loose.  In 
October 2005, the physician that conducted the examination 
earlier in January was requested to provide an opinion as to 
any additional limitation of motion based on flare-ups and 
repetitive motion.  It was his opinion that additional loss 
of motion would be 5 degrees of extension and 15 degrees of 
flexion, which would equate to extension limited to 
10 degrees and flexion limited to 90 degrees.  

During his October 2007 hearing, the veteran reported that 
his right knee disability was deteriorating.  He used a cane 
and brace as a result of his right leg instability.  He also 
wore a brace on his left knee and took Morphine and Vicodin 
for both knees.  He reported sensations of his knee giving 
out on daily basis.  His right would lock up and he reported 
fall once every month or two.  He reported a decrease in the 
quality of his life as a result of his knee disability.  
According to the veteran, he did not participate in 
recreational activities such as bowling, golfing, or camping.  
He did not mow the lawn.  He limited his driving and walking.  
When he got home from worked, he would ice his knee.  His 
right knee pain kept him up at night.  When he did go to 
sleep, he would wake 3 to 4 times during the night.  

After a review of the record, the Board concludes that the 
preponderance of the evidence on file is against the 
presently assigned evaluations of 30 percent for severe 
instability, with an additional 10 percent for arthritis with 
painful motion.  Under Diagnostic Code 5257, the highest 
evaluation available for instability of a knee is 30 percent 
for severe instability, and the veteran has been in receipt 
of this evaluation at all times during the pendency of this 
appeal.  The only higher 40 percent evaluation available 
under the Schedular criteria for evaluation of the knee would 
be warranted if the clinical evidence demonstrated ankylosis 
(complete bony fixation) in flexion between 10 and 20 degrees 
under Diagnostic Code 5256, or if extension was limited to 
30 degrees under Diagnostic Code 5261, or if there was 
demonstrated an actual nonunion of the tibia and fibula bones 
under Diagnostic Code 5262.  As shown above, there is no 
competent clinical evidence revealing ankylosis of the knee 
joint, extension limited to 30 degrees, or actual nonunion of 
the tibia and fibula.  Accordingly, a higher rating under 
Diagnostic Codes 5256, 5261, or 5262 is not warranted.

The veteran is also in receipt of a separate 10 percent 
evaluation for arthritis with painful motion.  This is 
warranted under VA General Counsel Precedential Opinions 
because there is no overlap in the rating criteria between 
instability of a knee under Diagnostic Code 5257, and 
demonstrated arthritis with painful motion which is certainly 
shown in the clinical evidence on file.  In evaluating 
painful motion, VA's General Counsel has held that, despite 
motion being in one plane, flexion (a retrograde motion) in 
bending the leg and extension (a forward motion) in 
straightening the leg, serve different functional roles, 
although both are necessary for normal function, such that 
they constitute two symptomatologies or manifestations that 
are not duplicative or overlapping such that separate ratings 
may be assigned for limitation of knee flexion (DC 5260) and 
for limitation of knee extension (DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  VAOGPREC 9-2004 (September 17, 2004).

To warrant a next higher 20 percent evaluation for limitation 
of flexion, the evidence would have to show limitation of 
flexion to only 30 degrees under Diagnostic Code 5260.  At no 
time during the pendency of this appeal has such restricted 
range of motion been demonstrated.  Accordingly, the criteria 
for a higher rating based on limitation of flexion of the 
right knee is not warranted.  

With respect to a separate rating for extension, the January 
2005 VA examination report notes that the veteran's extension 
is limited to 5 degrees.  These findings are consistent with 
a noncompensable evaluation.  However, under DeLuca, the 
Board must consider functional loss due to pain on use, 
repetitive motion, or flare-ups.  The October 2005 
examination report notes that the veteran had loss of 
extension of to 10 degrees.  Based on this opinion and the 
veteran's reports of function impairment during his October 
2007 hearing, the Board concludes that the criteria for an 
additional 10 percent rating based on limitation of extension 
is warranted.  A rating in excess of 10 percent for limited 
extension is not warranted as the evidence does not show 
limitation of extension to 15 degrees of more.  

The Board notes that over the last five or more years, 
clinical records on file indicate that the veteran is a 
likely future candidate for a total right knee replacement, 
and it has been recommended that he delay this action as long 
as possible because placement of prostheses may not last the 
remainder of his lifetime.  Based on the discussion above, 
the Board concludes that the veteran's right knee 
disabilities warrants the following ratings: 30 percent for 
instability (Diagnostic Code 5257); 10 percent for limitation 
of flexion (Diagnostic Code 5260); and 10 percent for 
limitation of extension (Diagnostic Code 5261).  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a left 
knee disability is granted.  

Service connection for a left knee disability is denied.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a low 
back disability is granted.  

Service connection for a low back disability is denied.

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a right 
hip disability is granted.  

Service connection for a right hip disability is denied.

An evaluation in excess of 30 percent for postoperative right 
knee instability is denied.  

An evaluation in excess of 10 percent for limitation of right 
knee flexion is denied.

A separate 10 percent rating for limitation of right knee 
extension is granted.  


	                        
____________________________________________
	DAVID WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


